  Case 19-03047       Doc 11    Filed 10/22/19 Entered 10/22/19 18:32:19           Desc Main
                                  Document     Page 1 of 7



                    IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

IN RE:
V.R. KING CONSTRUCTION LLC,
                                                      Case No. 18-31436
DEBTOR

                                                      Chapter 13

Y2 YOGA COTSWOLD, LLC, PLAINTIFF                  Adversary Proceeding No: 19-03047

VS.

V.R. KING CONSTRUCTION LLC,
VINROY REID ET AL, DEFENDANTS




       NOW COMES the Defendant V.R. King Construction, LLC (hereinafter referred to as
“Defendant” or “VR King”), by and through the undersigned attorney, answering Plaintiffs Com-
plaint for Declaratory Relief to Confirm Validity, Priority and Extent of Liens on Real Property
and Allow Charges Pursuant to Section 11 U.S.C. 506(b) as follows:
                                           ANSWER
                                JURISDICTION AND VENUE
       1. Paragraphs 1-3 are hereby admitted;
       2. Defendant, V.R. King has insufficient information to either admit nor deny paragraphs
4-6;
       THE CONSTRUCTION AGREEMENT AND STATE COURT LITIGATION
       3. Defendant, V.R. King has insufficient information to either admit nor deny para-
graphs 7-11;
         Y2’S COMPLIANCE WITH NORTH CAROLINA ATTACHMENT STATUTE
                        AND VALIDITY OF ATTACHMENT LIENS
  Case 19-03047         Doc 11     Filed 10/22/19 Entered 10/22/19 18:32:19          Desc Main
                                     Document     Page 2 of 7



          4.     Defendant, V.R. King has insufficient information to either admit nor deny para-
graphs 12-28 ;


 DEBTOR’S FIRST UNSUCCESSFUL EFFORT TO DISSOLVE THE ATTACHMENT
                                             ORDERS
          5. Defendant, V.R. King has insufficient information to either admit nor deny paragraphs
29-30 ;
THE DEBTOR’S FILING OF BANKRUPTCY PROCEEDING ATTEMPTING TO STAY
                                        THE JURY TRIAL
          6. Defendant, V.R. King has insufficient information to either admit nor deny paragraphs
31-33;


DEBTOR’S SECOND UNSUCCESSFUL EFFORT TO DISSOLVE THE ATTACHMENT
                                             ORDERS
          7. Defendant, V.R. King has insufficient information to either admit nor deny paragraphs
34-37;


               JURY VERDICT AND ENTRY OF JUDGMENT IN FAVOR OF Y2
          8. Defendant, V.R. King has insufficient information to either admit nor deny paragraphs
38-48;


   Y2’S INDEMNITY CLAIMS ARISING FROM THE DEBTOR’S BREACH OF THE
                                 CONSTRUCTION AGREEMENT
          9. Paragraphs 49-50 and 50 are hereby admitted;
          10. Paragraphs 51 and 52 are hereby denied;
          11. Paragraph 53 is admitted to the extent that 11 USC Sect 506(b) speaks for itself and
denied as to all other allegations;
          12. Paragraph 54 Defendant has insufficient information to admit nor deny;
          13. Paragraphs 55-62 are hereby denied;
                                  FIRST CLAIM FOR RELIEF
  (Declaratory Judgment Concerning the Validity, Perfection and Enforceability of Y2’s
  Case 19-03047       Doc 11    Filed 10/22/19 Entered 10/22/19 18:32:19             Desc Main
                                  Document     Page 3 of 7



                    Attachment Line on Real Property Owned by Debtor)
       10. Paragraph 63 requires no answer;
       11. Paragraph 64 is hereby denied;
       12. Paragraphs 65 is hereby denied;
       13. Defendant, V.R. King has insufficient information to either admit nor deny para-
graphs 66-68 is neither admitted nor denied;
                                     SECOND CLAIM FOR RELIEF
   (Declaratory Judgment that Y2’s Attachment Liens Have Priority Over the Trustee’s
Rights in the First and Second Attached Properties, and are not Avoidable by the Trustee)


       14. Paragraph 69 requires no answer;
       15. Paragraph 70 is hereby denied;
       16. Defendant, V.R. King has insufficient information to either admit nor deny para-
graphs 71-73;
                                THIRD CLAIM FOR RELIEF
          (Allowance of Y2’s Indemnity Claims Pursuant to 11 USC Sect. 506(b))
       17. Paragraph 74 requires no answer;
       18. Paragraph 75 is hereby denied;
       19. Paragraph 76 -79 are hereby denied;
       20. Defendant has insufficient facts to admit or deny Paragraph 80-83.




                                    AFFIRMATIVE DEFENSES


                   FIRST AFFIRMITIVE DEFENSE NCGS SECTION 22 B-1

        "Anti-Indemnity Statute"

        North Carolina law states it is against public policy to have an indemnity clause in a

construction or service contract.
  Case 19-03047           Doc 11   Filed 10/22/19 Entered 10/22/19 18:32:19            Desc Main
                                     Document     Page 4 of 7




                             SECOND AFFIRMATIVE DEFENSE
                           FAILURE OF CONDITION PRECEDENT

        To the extent applicable and as may be established through discovery, Plaintiffs claims

related to any contract between the parties said claims are barred, in whole or in part, by fail-

ure to perform a condition precedent to the same.

                          THIRD AFFIRMATIVE DEFENSE ESTOPPEL

        To the extent applicable and as may be established through discovery, Plaintiff’s

claims are barred, in whole or in part, by the doctrine of estoppel. Among other reasons, Plain-

tiff could have pursued its indemnification claim in state court when it pursued its cost for the

state court litigation.


                 FOURTH AFFIRMATIVE DEFENSE – IMPOSSIBILITY

        To the extent applicable and as may be established through discovery, Plaintiffs claims

are barred, in whole or in part, by the doctrine of Impossibility.



                  FIFTH AFFIRMATIVE DEFENSE UNCLEAN HANDS

        To the extent applicable and as may be established through discovery, Plaintiffs claims

are barred, in whole or in part, by the doctrine of unclean hands.



                    SIXTH AFFIRMATIVE DEFENSE RES JUDICATA

        To the extent applicable and as may be established through discovery, Plaintiffs claims

are barred, in whole or in part, by the doctrine of res judicata.

                      SEVENTH AFFIRMATIVE DEFENSE WAIVER

        To the extent that Plaintiff is moving for attorney fees outside of the state court matter for
attorney fees is was owed as a result of state court litigation said claim has been waived when it
failed to request attorney fees in the state court.
  Case 19-03047        Doc 11     Filed 10/22/19 Entered 10/22/19 18:32:19              Desc Main
                                    Document     Page 5 of 7




                    EIGHTH AFFIRMATIVE DEFENSE ILLEGALITY

      It is against North Carolina public policy to attempt to collect attorney fees from an in-
demnity clause included in a construction or service contract.


              NINTH AFFIRMATIVE DEFENSE – UNCONSIONABILITY

  To the extent applicable and as may be established through discovery, Plaintiffs claims are
               barred, in whole or in part, by the doctrine of unconscionability.



    TENTH AFFIRMATIVE DEFENSE ATTORNEY FEES NOT RECOVERABLE

Attorney fees are not recoverable as there is no statute or contract awarding attorney fees.



                  ELEVENTH AFFIRMATIVE DEFENSE RES LACHES

To the extent applicable and as may be established through discovery, Plaintiffs claims are
barred, in whole or in part, by the doctrine of Laches.

             TWELFTH AFFIRMATIVE DEFENSE MERGER DOCTRINE

To the extent that Plaintiff sued and recovered a judgment in state court, Plaintiff is limited to its
remedies in the judgment under the “merger” doctrine, in which the cause of action merges into
the judgment.

                             OTHER AFFIRMATIVE DEFENSES

        Defendant hereby reserves the right to assert all affirmative defenses, including, with-

out limitation, those affirmative defenses provided in the Federal Rules of Civil Procedure and

Rule 8 of the North Carolina Rules of Civil Procedure, as may be appropriate after the com-

pletion of discovery and review of all relevant documents.


                        On this 22nd day of October, 2019.

                                                       The Lewis Law Firm, P.A.

                                                       s/Robert Lewis, Jr.
Case 19-03047   Doc 11   Filed 10/22/19 Entered 10/22/19 18:32:19     Desc Main
                           Document     Page 6 of 7



                                         ROBERT LEWIS, JR.
                                         Attorney for Debtor(s)
                                         NC Bar # 35806
                                         434 Fayetteville Street
                                         Suite 2330
                                         Raleigh, NC 27602
                                         Telephone: 919.719-3906
                                         Facsimile: 919.573.9161
                                         rlewis@thelewislawfirm.com
  Case 19-03047       Doc 11    Filed 10/22/19 Entered 10/22/19 18:32:19             Desc Main
                                  Document     Page 7 of 7



                                CERTIFICATE OF SERVICE

         I hereby certify that I this day have served a copy of Defendant V.R. King Construction,
        LLC’s Answer to Plaintiff’s Complaint for Declaratory Relief to Confirm Validity, Prior-
ity and Extent of Liens on Real Property and Allow Charges Pursuant to Section 11 U.S.C.
506(b)

        To all the other parties listed below electronically via CM/ECF, e-mail or by depositing a
copy thereof in an envelope bearing sufficient postage in the United States mail, as indicated be-
low, this 22nd day of October, 2019.

   Shelley K. Abel
   Bankruptcy Administrator (via ECF)

   James H. Henderson (via ECF)
   1120 Greenwood Cliff
   Charlotte NC 28202-2826

   A.Burton Shuford (via ECF)
   4700 Lebanon Road, Suite A-2
   Mint Hill, NC 28227

   Vinroy W. Reid (via U.S. Mail)
   P.O. Box 5035
   Charlotte, North Carolina 28229


This the 22nd day of October 2019.

                                                    THE LEWIS LAW FIRM, PA.

                                                    /s/Robert Lewis, Jr.
                                                    ROBERT LEWIS, JR.
                                                    Attorney for Debtor
                                                    NC Bar # 35806
                                                    434 Fayetteville St. Ste. 2330
                                                    Raleigh, NC 27602
                                                    Telephone: 919-719-3906
                                                    Facsimile: 919-5739161
                                                    rlewis@thelewislawfirm.com
